DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
Examiner’s Comment
The Examiner assigned to this case has changed. Please note the Examiner’s contact information at the close of this Office action.
Applicant’s arguments (of 12/2/2020) have argued that the cited reference of Winget (‘962) is precluded from the instant claims which have been amended to “consisting of” phrasing of the treatment group and in claims 45 also with respect to the active process steps (remarks at page 3 paragraph 4 through page 5 paragraph 1), is found to be persuasive. Accordingly the ground of rejection under 35 USC 103 is withdrawn. Any other rejection or objection not specifically addressed herein is withdrawn. 
Claims 27 and 40-45 are pending, have been examined on the merits, and found allowable. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a process comprising treating a human hair or skin condition selected from the group consisting of human skin melanogenesis, skin hyperpigmentation, skin spots, hair loss, hypodermal disorders, cellulite, reducing growth of human hair, and adipocyte metabolism, the process steps comprising topically administering on the skin or scalp of a subject in need thereof, an effective amount of an extract of Nannochloropsis sp. which such a method as claimed is not taught or reasonably suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 27 and 40-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/AARON J KOSAR/Primary Examiner, Art Unit 1655